Filed pursuant to Rule 433 Registration Statement No. 333-180300-03 FINANCIAL PRODUCTS FACT SHEET (T135) Offering Period: March  June 4 - year Digital - Plus Barrier Notes Linked to S&P 500® Index Return Profile  4-year Digital-Plus Barrier Notes linked to the performance of the S&P 500 ® Index.  If the Final Level is equal to or greater than the Initial Level, the investor will be entitled to receive the greater of the Fixed Payment Percentage and the uncapped participation in the appreciation of the Underlying.  If the Final Level is less than the Initial Level and a Knock-In Event does not occur, the investor is entitled to receive his principal amount at maturity.  If the Final Level is less than the Initial Level and a Knock-In Event occurs, investors will be entitled to receive a payment at maturity that will be less than his principal amount.  Any payment on the securities is subject to our ability to pay our obligations as they become due. Terms & Knock - In Event Issuer: Credit Suisse AG (Credit Suisse), Nassau Branch Trade Date: Expected to be June 28, 2012. Settlement Date: Expected to be July 3, 2012. Underlying: S&P 500® Index Fixed Payment Percentage: Expected to be between [40.00-44.00]% (to be determined on the Trade Date). Redemption Amount: An amount in cash equal to the principal amount of the securities held multiplied by the sum of 1 plus the Underlying Return. Underlying Return: If (a) the Final Level is equal to or greater than the Initial Level, then the greater of (i) Fixed
